BARNARD, P. J.
This is a motion to dismiss this appeal from the judgment. Nothing has been filed in this court except the papers on this motion.
A certificate of the county clerk and an affidavit of the court reporter, which have been filed herein, set forth facts which sufficiently support the granting of the motion. In addition thereto, one of the attorneys for the appellant, who was present at the hearing, stated in open court that he had no objections to offer to the granting of the motion.
The motion is granted and the appeal is dismissed.
Marks, J., and Griffin, J., concurred.